DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 5 – 9 and 17 - 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by O'Brien et al. (US 2018/0349968 A1).
Regarding Claim 1, O'Brien et al. teaches 
providing an ownership database storing pairs of object identifiers and owner identifiers, the owner identifiers identifying current owners of respective ones of physical objects corresponding to respective ones of the object identifiers, wherein the ownership database is in data communication with a computerized transaction system [Abstract; 0024 “the user credential may comprise a public and private key pair associated with a user. In some embodiments, the public and private keys are associated based on public-key cryptography. In some embodiments, the user credential may be entered into and/or stored at a client software of a distributed database on a user device”; 0025 “In some embodiments, a product (asset) may be identified by a unique product identifier (e.g. VIN number, serial number) and/or a common identifier (e.g. UPC, barcode), etc…the user device may be configured to process a transaction via a user interface device, send a record of the transaction to the distributed transaction ledger and index the transaction in the memory device”; 0027]; 
upon the computerized transaction system triggering a transaction protocol for a transaction for a respective one of the physical objects, executing, at the ownership database independently of the computerized transaction system, a process of transferring an ownership of the respective one of the physical objects [0033; 0043]; and 
wherein the process of transferring the ownership comprising: 
receiving a request to change the ownership from a buyer [0043]; and 
recording, in response to receiving the request, a buyer identifier of the buyer as a new owner identifier associated with an object identifier of the respective one of the physical objects [0043].  Claims 18 and 20 are rejected under similar reasoning.
The Examiner notes, “upon the computerized transaction system triggering a transaction protocol for a transaction for a respective one of the physical objects” recites, conditional language that is only carried out when a stated condition is met but are not carried out otherwise do not serve to differentiate the claims from the prior art.
(In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Regarding Claim 2, O'Brien et al. teaches the invention above.   O'Brien continues to teach further comprising: 
receiving, upon the computerized transaction system triggering the transaction protocol, a notification as to an expected ownership change event in respect to the P201901103US01Page 36 of 44respective one of the physical objects, the notification comprising the object identifier of the respective one of the physical objects [0025; 0043]. 
The Examiner notes, “upon the computerized transaction system triggering the transaction protocol” recites, conditional language that is only carried out when a stated condition is met but are not carried out otherwise do not serve to differentiate the claims from the prior art. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding Claim 5, O'Brien et al. teaches the invention in Claim 1.   O'Brien continues to teach further comprising: 
at the computerized transaction system and prior to triggering the transaction protocol, interacting, upon a request of a seller of the respective one of the physical objects, with the ownership database to verify a current ownership of the respective one of the physical objects based on object identifier and a seller identifier of the seller [0022 “In some embodiments, one or more of the user devices 110…are configured to collectively verify, update, and maintain transaction records and/or customer reviews in one or more distributed databases”; 0032; 0033; 0037; 0055].
The Examiner notes, “prior to triggering the transaction protocol…” is not positively recited and does not have patentable weight (see MPEP 2111.04).
Regarding Claim 6, O'Brien et al. teaches the invention in Claim 1.   O'Brien continues to teach wherein executing the process of transferring the ownership at the ownership database further comprises:  
P201901103US01Page 37 of 44forwarding the request to change the ownership, wherein the request comprises the buyer identifier and the object identifier [0043]; and 
receiving a confirmation from a seller that the ownership can be changed, the confirmation comprising the buyer identifier associated with the object identifier, whereby the buyer identifier is subsequently recorded as the new owner identifier [0025; 0043; 0055; 0062].  
The Examiner notes, “whereby the buyer identifier is subsequently recorded as the new owner identifier” recites a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04.
Regarding Claim 7, O'Brien et al. teaches the invention in Claim 1.   O'Brien continues to teach further comprising: 
at the computerized transaction system and upon triggering the transaction protocol, listing the respective one of the physical objects for sale [0050 “In some embodiments, retailers and manufacturers may participate in a distributed ledger/blockchain system with a global review web site. When a customer purchases
an item, a block is created with retailer receipt metadata including product serial number and added to the customer's wallet and indexed. At same time a subsequent block may be created for manufacturer product registration…In some embodiments, customers
can sell a product and the chain of title moves to the new owner who can now add reviews for that product”; 
receiving, from the buyer, a purchase order for the respective one of the physical objects [0018 “In some embodiments, the communication device 118 may further be configured to communicate with a point of sales (POS) system to authorize payment for a purchase and/or generate a transaction record for a purchase”; 0062 “The delivery record 800 comprises digital currency information, address information, transaction information, and a public key…The new transaction may be broadcasted and verified…before being added to the distributed delivery record blockchain”; 0063]; and 
communicating with a seller the object identifier as well as data for shipping the respective one of the physical objects to the buyer [0018; 0026 “the transaction record may comprise…product identifier, a transaction date, a transaction price, a transaction type…, etc; 0043; 0062; 0063].  
The Examiner notes, “upon triggering the transaction protocol” recites, conditional language that is only carried out when a stated condition is met but are not carried out otherwise do not serve to differentiate the claims from the prior art.  (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding Claim 8, O'Brien et al. teaches the invention in Claim 1.   O'Brien continues to teach wherein the ownership database is further in data communication with a verification database, wherein the verification database stores pairs of the object identifiers and digital fingerprints of the respective ones of physical objects, and wherein, making the request to change the ownership, the buyer has obtained a confirmation from the verification database of genuineness of the respective one of the physical objects based on a digital fingerprint derived from a physical fingerprint of the respective one of the physical objects [0032 “each block of the distributed database may comprise a hash of a previous block in the chain forming a blockchain’; 0044; 0045; 0055; 0056]. 
The Examiner notes, “wherein the verification database stores…, and wherein, making the request to change the ownership, the buyer has obtained…” are not positively recited and do not have patentable weight (see MPEP 2111.04).
Regarding Claim 9, O'Brien et al. teaches the invention in Claim 8.  O'Brien et al. continues to teach wherein, after the buyer has received the respective one of the physical objects, the genuineness of the respective one of the physical objects is verified, with a computerized device, by: 
obtaining the digital fingerprint, whereby the digital fingerprint is impacted by a unique physical property of the respective one of the physical objects [0043; 0045; 0061; 0062]; and 
interacting with the verification database by sending a request comprising the object identifier and the digital fingerprint [0045; 0061; 0062].
The Examiner notes, “…the genuineness…is verified, with a computerized device, by” is not positively recited and does not have patentable weight (see MPEP 2111.04).
The language “whereby the digital fingerprint is impacted by a unique physical property of the respective one of the physical objects” recites a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04.
Regarding Claim 17, O'Brien et al. teaches the invention in Claim 1.   O'Brien continues to teach wherein at lease one of the ownership database and a verification database is supported by a distributed system and is configured as a shared ledger [0040; 0052; 0052].  Claim 19 is rejected under similar reasoning.  
The Examiner notes, “wherein…is supported by a distributed system and is configured as a shared ledger” recites structural language which does not gain patentable weight in a method claim.  It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.] 1961)).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 4 and 10 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over O'Brien et al. in view of ENGELS et al. (US 2015/0134552 A1).
Regarding Claim 3, O'Brien et al. teaches the invention in Claim 2.   O'Brien does not explicitly teach wherein the notification comprises a subscription to the expected ownership change event to be recorded at the ownership database.
However, ENGELS et al. teaches wherein the notification comprises a subscription to the expected ownership change event to be recorded at the ownership database [0016; 0163; 0296; 0297]. 
O'Brien et al. continues to teach at the ownership database, notifying the computerized transaction system that the buyer identifier has been recorded as the new owner identifier upon completion of the process of the process of transferring the ownership, in response to the subscription [0043; 0051].  
The Examiner notes, “upon completion of the process of the process of transferring the ownership” recites conditional language that is only carried out when a stated condition is met but is not carried out otherwise and does not serve to differentiate the claims from the prior art (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Therefore, it would have been obvious to one of ordinary skill in the art of product authentication, before the effective filing date of the claimed invention, to integrate login and/or system registration as disclosed by ENGELS et al. to facilitate authentication.
Regarding Claim 4, O'Brien et al. in view of ENGELS et al. teaches the invention above.  ENGELS et al. continues to teach
at the transaction system, upon receiving the notification from the ownership database, releasing a payment for a transaction for the respective one of the physical objects [0070; 0185].   
Regarding Claim 10, O'Brien et al. teaches the invention in Claim 9.  O'Brien et al. does not explicitly teach wherein the respective one of the physical objects comprises a physical anchor having the unique physical property, whereby the digital fingerprint is obtained from the physical anchor, so as to be impacted by the unique physical property of the physical anchor of the respective one of the physical objects.  
However, ENGELS et al. teaches wherein the respective one of the physical objects comprises a physical anchor having the unique physical property, whereby the digital fingerprint is obtained from the physical anchor, so as to be impacted by the unique physical property of the physical anchor of the respective one of the physical objects [0045; 0048; 0080; 0089 – 0091; 0098; 0161; 0172; 0185 – 0187] .  
The Examiner notes, “whereby the digital fingerprint is obtained from the physical anchor, so as to be impacted by the unique physical property of the physical anchor of the respective one of the physical objects” recites a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04.
Therefore, it would have been obvious to one of ordinary skill in the art of product authentication, before the effective filing date of the claimed invention, to integrate tagging devices as disclosed by ENGELS et al. to facilitate authentication and control of items.
	Regarding Claim 11, O'Brien et al. in view ENGELS et al. teaches the invention above.  ENGELS et al. continues to teach, wherein verifying the genuineness with the computerized device further comprises: 
detecting the object identifier and the digital fingerprint, so as to obtain both the object identifier and the digital fingerprint [0045; 0048; 0080; 0089 – 0091; 0098; 0161; 0172; 0185 – 0187]. 
 	Regarding Claim 12, O'Brien et al. in view ENGELS et al. teaches the invention above.  ENGELS et al. continues to teach, further comprising, at the verification database: 
receiving from the buyer a request to confirm the genuineness, wherein the request is based on the object identifier and the digital fingerprint detected by the buyer [0010; 0012; 0013; 0181 – 0183; 0253]; and  
P201901103US01Page 39 of 44verifying whether the object identifier and the digital fingerprint match one of the pairs of pairs of the object identifiers and the digital fingerprints stored on the verification database [0010; 0012; 0013; 0181 -0183; 0253].  
Regarding Claim 13, O'Brien et al. teaches the invention in Claim 9.  O'Brien et al. continues to teach, further comprising a set of preparatory steps prior to triggering the transaction protocol: 
associating the physical objects with the respective ones of the object identifiers [0025]; 
on the ownership database, storing the object identifiers and the owner identifiers, so as for the owner identifiers to be associated with the respective ones of the object identifiers in the ownership database [0025];
on the verification database, storing the object identifiers and the digital fingerprints, so as for the digital fingerprints to be associated with the respective ones of the object identifiers [0032; 0044; 0045; 0055; 0056]. 
ENGELS et al. continues to teach obtaining the digital fingerprints from respective ones of physical fingerprints of the physical objects, the physical fingerprints capturing unique physical properties of the respective ones of the physical objects, whereby the digital fingerprints obtained are impacted by respective ones of the unique physical properties [0045; 0047; 0049; 0053; 0223; 0235].  
The Examiner notes, “so as for the owner identifiers to be associated with the respective ones of the object identifiers in the ownership database “ and “so as for the digital fingerprints to be associated with the respective ones of the object identifiers” recites only describe characteristics of the owner identifiers and digital fingerprints, which is stored data, and this characteristics are not processed or used to carry out any functionality that specifically relies on these particular characteristics.  Therefore, these limitations recite non-functional descriptive material and do not serve to differentiate the claims from the prior art.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
And the language, “whereby the digital fingerprints obtained are impacted by respective ones of the unique physical properties” recites a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04.
Regarding Claim 14, O'Brien et al. in view ENGELS et al. teaches the invention above.  ENGELS et al. continues to teach, wherein the preparatory steps are performed as part of a commissioning of the physical objects [0048; 0056; 0067; 0101]. 
Regarding Claim 15, O'Brien et al. in view ENGELS et al. teaches the invention above.  ENGELS et al. continues to teach, wherein preparatory steps further comprise:  
P201901103US01Page 40 of 44pairing physical anchors embodying the respective ones of the physical fingerprints and thus having the unique physical properties with the respective ones of the physical objects, whereby the physical fingerprints are obtained from respective ones of the physical anchors [0044; 0046; 0050; 0072; 0088; 0186; 0323].    
The Examiner notes, “whereby the physical fingerprints are obtained from respective ones of the physical anchors” recites a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04.
Regarding Claim 16, O'Brien et al. in view ENGELS et al. teaches the invention in Claim 14.  O'Brien et al. continues to teach, wherein the preparatory steps are performed using a computerized system of a manufacturer of the physical objects, and wherein the ownership database is an external database in data communication with the computerized system of the manufacturer [0040].  
The Examiner notes, “wherein the ownership database is an external database…” recites structural language which does not gain patentable weight in a method claim.  It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.] 1961)).
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685 

/STEVEN S KIM/Primary Examiner, Art Unit 3685